Citation Nr: 0912707	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

 1.  Entitlement to service connection for a disability 
manifested by chest pains and palpitations.

2.  Entitlement to an initial compensable disability rating 
for service-connected migraine headaches.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from November 1974 to January 
2005.

This matter is before the Board on appeal from a January 2006 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Jackson, Mississippi, which denied the claim 
of service connection for a disability manifested by chest 
pains and palpitations; and which granted the claim for 
service connection for migraine headaches, and which assigned 
a noncompensable disability rating effective as of February 
1, 2005, the date of receipt of his claim. 

The Veteran expressed disagreement with the denial of service 
connection for a disability manifested by chest pains and 
palpitations and with the assigned disability rating for the 
service-connected migraine headaches and perfected a 
substantive appeal.


FINDINGS OF FACT

1.  The Veteran has subjective complaints of chest pains and 
palpitations, but the competent and probative evidence of 
record does not show that the Veteran has a currently 
diagnosed disability.

2.  The evidence shows that the Veteran has characteristic 
prostrating headaches averaging one in two months over the 
last several months; however, the evidence fails to show that 
the Veteran had characteristic prostrating headaches on 
average once a month over the last several months.






CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a disability manifested by chest pains and palpitations 
have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

2.  The criteria for an initial 10 percent disability rating 
for service-connected migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran as to the 
issue of an initial compensable disability rating for the 
service-connected migraine headaches, further development 
under the VCAA or other law would not result in a more 
favorable result or be of assistance to this inquiry.

In the decision below, the Board grants an increased 
disability rating for the service-connected migraine 
headaches.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

As to the issue of service connection for a disability 
manifested by chest pains and palpitations, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman, 19 Vet. App. at 473.  
Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2005, March 2006, and October 2006, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate his claim. He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in March 2006 and October 2006.  Adequate 
notice has been provided to the Veteran prior to the transfer 
and certification of his case to the Board and complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  The Veteran 
has been afforded numerous VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for cardiovascular-renal disease may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran contends that he has a disability manifested by 
chest pains and palpitations that is related to his period of 
active service.

The Veteran's service treatment records reveal that he had 
been examined intermittently for reported chest pains and 
heart palpitations during his period of active service.

A report of medical examination and report of medical history 
dated in December 1983 show that the Veteran was said to have 
experienced a pounding heart in 1982 which had been secondary 
to caffeine intake, with no recurrence since decrease in 
coffee.  It was also noted that in 1983, he had experienced 
an allergic reaction to steroids, manifested by chest pains, 
with none taken since.

An electrocardiographic record dated in December 1983 shows 
that the Veteran had normal sinus rhythm and early 
repolarization.  The results were within normal limits.

An electrocardiographic record dated in October 1984 shows 
that the Veteran had normal sinus rhythm and findings were 
within normal limits.

Service treatment records dated from September 1984 to 
November 1984 show that the Veteran reported tightness across 
the chest.  The assessment was no significant abnormality.

A service treatment record dated in February 1988 shows that 
the Veteran underwent an echocardiogram.  The results 
demonstrated benign palpitations.

A service treatment record dated in December 1994 shows that 
the Veteran reported waking up with palpitations and chest 
wall discomfort.  The assessment was chest discomfort of 
viral etiology and gastritis, resolving.

A hospital treatment record dated in September 2003 shows 
that the Veteran reported dyspnea on exertion, which was not 
associated with chest pain, palpitations, diaphoresis, or 
nausea.  The assessment was 50 year old make with 
intermittent episodes of dyspnea after only mild exertion.

A report of medical assessment dated in September 2004 shows 
that the Veteran reported unexplained shortness of breath.  A 
stress test was undertaken and no abnormalities were found.

Subsequent to service, a VA examination report dated in 
November 2005 shows that the Veteran reported having one 
episode of chest pains during the preceding year, accompanied 
by palpitations and shortness of breath.  He added that a 
stress test and treadmill were negative.  He indicated that 
he had a similar episode in April 2005 which lasted for about 
an hour, but did not get it checked as the prior work-up had 
been negative.  He denied any current chest pain, shortness 
of breath, or dizziness.  Although occasionally, his left arm 
would also fall asleep.  He denied any hospitalizations.  
Chest X-ray was normal.  There was no relevant disability 
diagnosed.

A VA hypertension examination report dated in May 2006 shows 
that physical examination of the heart revealed a normal 
rhythm with no murmurs, gallops, or rubs.  Electrocardiogram 
showed possible lead reversal, as there was a Q wave in 2.  
No left ventricular hypertrophy was seen.  The impression was 
hypertension (for which the Veteran is already service 
connected).

A VA heart examination report dated in September 2007 shows a 
history as set forth above.  The Veteran denied any chest 
pains, but mainly described episodes once every two months of 
shortness of breath and heart palpitations.  This would 
happen only in the sitting position.  There was no associated 
angina.  Sometimes there would be fatigue.  He denied any 
dizziness or syncopal episodes.  There was no history of 
myocardial infarction, congestive heart failure, or coronary 
artery bypass graft.  Examination of the heart showed regular 
rhythm with no murmurs.  Electrocardiogram showed a normal 
sinus rhythm.  The impression was subjective complaints of 
palpitations.

Addenda to the September 2007 VA examination report, 
following a holter monitor evaluation, an echocardiogram, and 
a stress test, shows the following impressions:  subjective 
complaints of palpitations and chest pains; no significant 
arrhythmia on holter; no objective evidence of heart disease; 
and negative stress test.  The examiner indicated that the 
claimed history of bradycardia or repolarization in service 
was merely test results, and that a relationship to the 
service-connected hypertension was speculative and could not 
be resolved without resort to mere speculation.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a disability 
manifested by chest pains and palpitations has not been 
established.  Service connection is only warranted where the 
evidence demonstrates a disability.  "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
Veteran has not been diagnosed with any disability associated 
with the reported chest pains and palpitations.  As noted 
above, the respective test results have been within normal 
limits and the assessments generally consisted of subjective 
complaints of the Veteran without diagnostic findings.  The 
reported chest pain and palpitations merely amount to 
symptoms.  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As chest pain and 
palpitations do not constitute a disability, service 
connection cannot be awarded regardless of whether the 
Veteran has the claimed symptoms.

The Board has considered the Veteran's statements in support 
of his claim that he has a disability manifested by chest 
pains and palpitations as a result of his service.  While he 
is certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In light of the absence of any competent medical evidence of 
record to suggest that the Veteran has a disability 
manifested by chest pains and palpitations, for the Board to 
conclude that the Veteran has any such disability would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Accordingly, the Veteran's claim of entitlement to service 
connection for a disability manifested by chest pains and 
palpitations is denied.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for skin 
cancer.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 

Increased disability rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran's migraine headaches are currently rated as 
noncompensable under § 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this diagnostic code, a noncompensable 
disability rating is assigned where there are migraine 
headaches with less frequent attacks.  A 10 percent 
disability rating is assigned when a Veteran has 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent disability 
rating is assigned when a Veteran has characteristic 
prostrating attacks averaging once per month over the last 
several months.  The maximum 50 percent disability rating is 
assigned when a Veteran has very frequent completely 
prostrating headaches with prolonged attacks that are 
productive of severe economic inadaptability.

The Veteran's service treatment records reveal that the 
Veteran had been treated frequently in service for reported 
headaches.  He described experiencing an aura in 2004 and was 
diagnosed with migraine headaches.

Subsequent to service, a VA general medical examination 
report dated in November 2005 shows that the Veteran reported 
having had four headaches since being discharged from service 
in January 2005.  He denied any current aura, but described 
pain on the top of his head spreading to the side, which was 
pulsating and throbbing in nature.  There was no associated 
nausea or vomiting.  He had photophobia and would get 
occasional sparkles in front of the eye.  There was no 
further visual loss.  He described the headaches as 
incapacitating and that he could not function.  When 
symptomatic, he had to stay in a dark quiet room.  He would 
take medication for the headaches, which would help for about 
six hours, but that headaches would sometime last until the 
following day.  He was off from work a couple of times.  He 
denied any trigger or exacerbating factors for the headaches.  
The impression was chronic migraine headaches.

A VA examination report dated in September 2007 shows that 
the Veteran reported experiencing intermittent headaches, 
which would be more frequent with stress or during allergy 
season.  He described that from November 2006 to December 
2006, he would have headaches two to three times weekly.  
Since January 2007, he would have an average of two to three 
headaches per month.  He would get an aura and feel pain, 
which was like a spike going down his head.  He would take 
medication and go into a dark, quiet room, which appeared to 
help.  On occasions when the pain medication would not be as 
effective, he would have pain on the top of his head, which 
was diffuse, throbbing, pulsating, and sometimes associated 
with nausea.  He would also have photophobia.  He denied 
weakness or fatigue.  With these headaches, he would have to 
lie down, and they might last from one to one and a half 
hours.  When inquired about incapacitating episodes, he 
indicated that he had experienced four during that year.  The 
diagnosis was chronic migraine headaches.

A VA neurological disorders examination report dated in 
October 2008 shows that the Veteran reported that his 
migraine headaches had improved since his retirement since he 
had been under less stressful conditions.  He described 
having migraine headaches approximately three times per 
month, but that it would be treated with medication.  He 
described the headaches as lasting 30 to 45 minutes at which 
time he would lie down and try to sleep in a dark room.  He 
reported experiencing a feeling of a sharp spike driven 
through the vertex of his head, sparkling lights, and 
occasional blurred vision.  He would not have an aura each 
time he would have a migraine headache.  At the peak of the 
migraine headaches, he described the pain as being a seven on 
a scale of 10.  The headache would begin at the parietal 
occipital area, bilaterally, and then spread to the entire 
head.  He would have occasional nausea, but no vomiting.  He 
denied weakness or fatigue, but did have functional loss for 
30 to 45 minutes, stating that he would usually do nothing, 
lying down, remaining quiet, and resting for the remainder of 
the day.  The diagnosis was chronic migraine headaches, 
unchanged since the prior examination.

The Board finds that the evidence of record clearly 
demonstrates that the Veteran meets the criteria for a 10 
percent disability rating for his migraine headaches; as the 
competent medical evidence of record has shown that the 
Veteran would experience migraine headaches two to three 
times per month which required that he lie down in a dark and 
quiet room for the remainder of the day.  In September 2007, 
he described that during that year, he had already 
experienced four incapacitating episodes, which equates to 
approximately one incapacitating headache every two months 
over the course of the preceding nine months.  The examiner 
in October 2008 indicated that the Veteran's migraine 
headaches had been unchanged since the prior examination.  As 
such, the Board finds that a 10 percent disability rating is 
warranted under Diagnostic Code 8100 as the Veteran has 
characteristic prostrating attacks averaging one in two 
months over the last several months.  The evidence, however, 
fails to show that the Veteran's headaches are productive of 
characteristic prostrating attacks averaging once per month 
over the last several months so as to warrant a 30 percent 
disability rating.

Based upon the guidance of the Court in Fenderson, the Board 
has considered whether a staged rating is appropriate.  
However, in the present case, the Veteran's symptoms have 
predominantly remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

Accordingly, an initial 10 percent disability rating for 
migraine headaches is granted.

Extraschedular consideration

The Board finds that there is no showing that any of the 
Veteran's migraine headaches reflect so exceptional or so 
unusual a disability picture as to warrant a higher rating on 
an extra-schedular basis.  The disability is not productive 
of marked interference with employment or required frequent 
periods of hospitalization, and has not otherwise rendered 
impractical the application of the regular schedular 
standards.  While the record shows that the Veteran has 
headaches two to three times per month, some interference 
with employment because of prostrating attacks is 
contemplated in the schedular criteria.  As there is nothing 
in the Veteran's claims file to suggest that there is 
something exceptional or unusual about his migraine headaches 
the criteria for submission for assignment of an extra-
schedular rating are not met.  As such, the Board is not 
required to remand the claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a disability manifested by chest pains 
and palpitations is denied.

A 10 percent disability rating for migraine headaches is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


